United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1454
Issued: November 20, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 27, 2012 appellant filed a timely appeal of a March 29, 2012 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
traumatic injury in the performance of duty on February 2, 2012.
FACTUAL HISTORY
On February 9, 2012 appellant, then a 56-year-old housekeeping aide, filed a traumatic
injury claim alleging that he sustained neck and throat soreness in the supply room on
1

5 U.S.C. § 8101 et seq.

February 2, 2012 after “Mr. Jackson” threw materials at him, pushed him against the wall,
choked him and brandished a razor.2 Andre Shelborne, his supervisor, controverted the account:
“Mr. Jackson in my presence did not throw any supplies at or around [appellant]. Neither did
Mr. Jackson possess a razor in his hand at any time during this incident.” Appellant stopped
work on February 2, 2012 and returned on February 4, 2012.
OWCP informed appellant in a March 1, 2012 letter that additional evidence was needed
to establish his claim. It gave him 30 days to submit a factual statement detailing the purported
work event on February 2, 2012 and a medical report from a qualified physician explaining how
this incident led to a neck condition.
In a February 13, 2012 status note, Dr. Robert H. Meyer, a Board-certified emergency
physician, released appellant to full-time duty effective February 14, 2012. Appellant also
provided unsigned February 13, 2012 patient home care instructions for strained neck muscles
and ligaments.
By decision dated March 29, 2012, OWCP denied appellant’s claim, finding that the
evidence did not establish that an employment incident occurred on February 2, 2012 as alleged.
LEGAL PRECEDENT
An employee seeking compensation under FECA has the burden of establishing the
essential elements of his claim by the weight of reliable, probative and substantial evidence,3
including that he is an “employee” within the meaning of FECA and that he filed his claim
within the applicable time limitation.4 The employee must also establish that he sustained an
injury in the performance of duty as alleged and that his disability for work, if any, was causally
related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.6
An employee’s statement that an injury occurred at a given time and in a given manner is
of great probative value and will stand unless refuted by strong or persuasive evidence.7
2

The case record indicates that Mr. Jackson was appellant’s coworker.

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

4

R.C., 59 ECAB 427 (2008).

5

Id.; Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

T.H., 59 ECAB 388 (2008).

7

R.T., Docket No. 08-408 (issued December 16, 2008); Gregory J. Reser, 57 ECAB 277 (2005).

2

Moreover, an injury does not have to be confirmed by eyewitnesses. The employee’s statement,
however, must be consistent with the surrounding facts and circumstances and his subsequent
course of action. An employee has not met his burden in establishing the occurrence of an injury
when there are such inconsistencies in the evidence as to cast serious doubt upon the validity of
the claim. Circumstances such as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury and failure to obtain
medical treatment may, if otherwise unexplained, cast doubt on an employee’s statement in
determining whether a prima facie case has been established.8
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.9
ANALYSIS
The Board finds that the case is not in posture for decision.
The case record indicates that appellant filed a traumatic injury claim on
February 9, 2012. In a March 1, 2012 letter, OWCP informed him that additional factual and
medical evidence was needed to establish his claim and that he would have 30 days to submit the
requested evidence. After 28 days elapsed, OWCP denied appellant’s claim.
If a claimant submits factual evidence, medical evidence, or both, but OWCP determines
that this evidence is not sufficient to meet the burden of proof, OWCP will inform the claimant
of the additional evidence needed. The claimant will be allowed at least 30 days to submit the
evidence required.10 In this case, because OWCP improperly issued its decision before the end
of the minimum 30-day period, the case shall be remanded for further development consistent
with OWCP regulations. Thereafter, OWCP shall render an appropriate merit decision.
CONCLUSION
The Board finds that the case is not in posture for decision.

8

Betty J. Smith, 54 ECAB 174 (2002).

9

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

10

20 C.F.R. § 10.121.

3

ORDER
IT IS HEREBY ORDERED THAT the March 29, 2012 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded for further action
consistent with this decision of the Board.
Issued: November 20, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

